As filed with the Securities and Exchange Commission on Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor San Mateo, California94402 (650) 525-3300 (Address, including zip code and telephone number, of principal executive offices) 2 (Full title of the plan) Robert F. Kirk Chief Executive Officer Avistar Communications Corporation 1875 S. Grant Street, 10th Floor San Mateo, California 94402 (Name and address of agent for service) (650) 525-3300 (Telephone number, including area code, ofagent for service) Copies to: RobertP. Latta, Esq. Wilson Sonsini Goodrich& Rosati Professional Corporation 650 Page Mill Road Palo Alto, California 94304 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not Check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Titleof Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock ($0.001 par value) to be issued under the 2010 Employee Stock Purchase Plan 1,148,660 shares TOTAL 1,148,660 shares (1)Pursuant to Rule416(a) under the Securities Act of 1933, as amended, (the “Securities Act”), this Registration Statement shall also cover any additional shares of the Registrant’s Common Stock that become issuable under the 2010 Employee Stock Purchase Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of the Registrant’s outstanding shares of Common Stock. (2)Estimated in accordance with Rules 457(c) and (h) under the Securities Act, solely for the purpose of computing the amount of the registration fee and is equal to 85% of $0.53, the average of the high and low sales price of a share of the Registrant’s common stock as reported on the over-the-counter market on June 25, 2010.Pursuant to the 2010 Employee Stock Purchase Plan, shares are sold at 85% of the lesser of the fair market value of such shares on the first trading day of the offering period and the last trading day of the purchase period. REGISTRATION STATEMENT ON FORMS-8 PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM3.INCORPORATION OF DOCUMENTS BY REFERENCE. Avistar Communications Corporation (the “Registrant”) hereby incorporates by reference in this Registration Statement on Form S-8 (the “Registration Statement”) the following documents and information previously filed with the Securities and Exchange Commission (the “Commission”): (a)The Registrant’s Annual Report on Form 10-K for the fiscal year ended December31, 2009, filed with the Commission on March30, 2010, pursuant to Section13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (b)The Registrant’s Proxy Statement filed with the Commission on April30, 2010. (c)The Registrant’s Quarterly Report on Form 10-Q for the quarter ended March31, 2010, filed with the Commission on May7, 2010 pursuant to Section13(a) of the Exchange Act. (d)The description of the Registrant’s common stock contained in the Company’s Registration Statement on Form 8-A, as filed with the Commission on July24, 2000 and amended on August11, 2000, pursuant to Section12(g) of the Exchange Act, including any amendment or report filed for the purpose of updating such description. All documents filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act on or after the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement that indicate that all securities offered have been sold or that deregisters all securities then remaining unsold shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. ITEM4.DESCRIPTION OF SECURITIES. Not applicable. ITEM5.INTERESTS OF NAMED EXPERTS AND COUNSEL. Not applicable. ITEM6.INDEMNIFICATION OF DIRECTORS AND OFFICERS. The Registrant has adopted an amended and restated certificate of incorporation that contains provisions that limit the liability of its directors for monetary damages to the fullest extent permitted by Delaware law. Consequently, the Registrant’s directors will not be personally liable to the Registrant or its stockholders for monetary damages for any breach of fiduciary duties as directors, except liability for: · any breach of the director’s duty of loyalty to the Registrant or its stockholders; · any act or omission not in good faith or that involves intentional misconduct or a knowing violation of law; · unlawful payments of dividends or unlawful stock repurchases or redemptions as provided in Section174 of the Delaware General Corporation Law; or · any transaction from which the director derived an improper personal benefit. The Registrant’s amended and restated certificate of incorporation and its amended and restated bylaws provide that the Registrant is required to indemnify its directors and officers, in each case to the fullest extent permitted by Delaware law. Any repeal of or modification to the Registrant’s amended and restated certificate of incorporation or amended and restated bylaws may not adversely affect any right or protection of a director or officer for or with respect to any acts or omissions of such director or officer occurring prior to such amendment or repeal. The Registrant has entered and expects to continue to enter into agreements to indemnify its directors, executive officers and other employees as determined by the board of directors. With certain exceptions, these agreements provide for indemnification for related expenses including, among other things, attorneys’ fees, judgments, fines and settlement amounts incurred by any of these individuals in any action or proceeding. The Registrant believes that these bylaw provisions and indemnification agreements are necessary to attract and retain qualified persons as directors and officers. The Registrant also maintains directors’ and officers’ liability insurance. The limitation of liability and indemnification provisions that are contained in the Registrant’s amended and restated certificate of incorporation and amended and restated bylaws may discourage stockholders from bringing a lawsuit against the Registrant’s directors for breach of their fiduciary duty. They may also reduce the likelihood of derivative litigation against the Registrant’s directors and officers, even though an action, if successful, might benefit the Registrant and other stockholders. Further, a stockholder’s investment may be adversely affected to the extent that the Registrant pays the costs of settlement and damage awards against directors and officers as required by these indemnification provisions. See also Registrant’s undertakings in Section9 of this Registration Statement. ITEM7.EXEMPTION FROM REGISTRATION CLAIMED. Not applicable. ITEM8.EXHIBITS. Exhibit Number Description 2010 Employee Stock Purchase Plan. Opinion of Wilson Sonsini Goodrich& Rosati, Professional Corporation as to legality of original issuance securities being registered. Consent of Independent Registered Public Accounting Firm. Consent of Wilson Sonsini Goodrich& Rosati, Professional Corporation (included in Exhibit5.1). Power of Attorney (included as part of the signature page to this Registration Statement). ITEM9.UNDERTAKINGS. A.The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)To include any prospectus required by Section10(a)(3) of the Securities Act of 1933 (the “Securities Act”); (ii)To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in this Registration Statement or any material change to such information in this Registration Statement. Provided, however, that paragraphs (A)(1)(i) and (A)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4)That, for the purpose of determining liability of the Registrant under the Securities Act to any purchaser in the initial distribution of the securities, the undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to this Registration Statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i)Any preliminary prospectus or prospectus of the undersigned Registrant relating to the offering required to be filed pursuant to Rule424; (ii)Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned Registrant or used or referred to by the undersigned Registrant; (iii)The portion of any other free writing prospectus relating to the offering containing material information about the undersigned Registrant or its securities provided by or on behalf of the undersigned Registrant; and (iv)Any other communication that is an offer in the offering made by the undersigned Registrant to the purchaser. B.The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section13(a) or Section15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in this Registration Statement shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. C.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or controlling persons of the Registrant pursuant to the indemnification provisions summarized in Item 6 or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Mateo, State of California, on this 29thday of June, 2010. AVISTAR COMMUNICATIONS CORPORATION /s/ Elias A. MurrayMetzger Elias A. MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints RobertF. Kirk and Elias MurrayMetzger, and each one of them, acting individually and without the other, as his attorney-in-fact, each with full power of substitution, for him in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-8, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ RobertF. Kirk RobertF. Kirk Chief Executive Officer (Principal Executive Officer) and Director June29, 2010 /s/ EliasA. MurrayMetzger EliasA. MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary (Principal Financial and Accounting Officer) June29, 2010 /s/ GeraldJ. Burnett GeraldJ. Burnett Chairman of the Board and Director June29, 2010 /s/ WilliamL. Campbell WilliamL. Campbell Director June29, 2010 /s/ CraigF. Heimark CraigF. Heimark Director June29, 2010 /s/ R.Stephen Heinrichs R.Stephen Heinrichs Director June29, 2010 /s/ RobertM. Metcalfe RobertM. Metcalfe Director June29, 2010 AVISTAR COMMUNICATIONS CORPORATION REGISTRATION STATEMENT ON FORMS-8 INDEX TO EXHIBITS Exhibit Number Description 2010 Employee Stock Purchase Plan. Opinion of Wilson Sonsini Goodrich& Rosati, P.C. Consent of Independent Registered Public Accounting Firm. Consent of Wilson Sonsini Goodrich& Rosati, Professional Corporation (contained in Exhibit5.1 hereto). Power of Attorney (contained on signature page).
